DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 11,018,839 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it will be obvious to a person of ordinary skill in the art to derive the claimed limitations of instant application from the issued patent. The motivation of doing this is to extend the period of issued patent.

Regarding claim 1,  instant application discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station: configuration parameters of a plurality of cells that are grouped into: a primary group comprising a primary cell configured with a primary control channel; and a secondary group comprising: a first secondary cell configured with a secondary control channel; and a second secondary cell different from the first secondary cell; and a deactivation timer value for a deactivation timer associated with at least one secondary cell of the secondary group; keep the first secondary cell active based on the second secondary cell being active; and deactivate the first secondary cell after deactivation of each other secondary cell of the secondary group.
US Patent No. 11,018,839 discloses a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station: configuration parameters of a plurality of cells that are grouped into: a primary group comprising a primary cell configured with a primary control channel; and a secondary group comprising: a first secondary cell configured with a secondary control channel; and a second secondary cell different from the first secondary cell; and a deactivation timer value for a deactivation timer associated with at least one secondary cell of the secondary group; and after a condition for deactivation of the first secondary cell is satisfied, keep the first secondary cell active for a time interval in which the second secondary cell is active.

Regarding claim 2,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to maintain configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the first secondary cell is deactivated. 
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to maintain configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the first secondary cell is deactivated.

Regarding claim 3,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to restart the deactivation timer after a physical downlink control channel (PDCCH) on the first secondary cell indicates an uplink grant or a downlink assignment. 
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to restart the deactivation timer after a physical downlink control channel (PDCCH) on the first secondary cell indicates an uplink grant or a downlink assignment.

Regarding claim 4,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to restart a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to restart a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.

Regarding claim 5, instant application discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, from the base station, configuration parameters of physical uplink control channel (PUCCH) resources of the first secondary cell.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, from the base station, configuration parameters of physical uplink control channel (PUCCH) resources of the first secondary cell.

Regarding claim 6,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive, from the base station, information that maps each of a plurality of secondary cells to one of the primary group or the secondary group.
US Patent No. 11,018,839 discloses when executed by the one or more processors, further cause the wireless device to receive, from when executed by the one or more processors, further cause the wireless device to receive, from the base station, information that maps each of a plurality of secondary cells to one of the base station, information that maps each of a plurality of secondary cells to one of the primary group or the secondary group. primary group or the secondary group.


Regarding claim 7,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit, via the first secondary cell, at least one of: channel state information associated with the second secondary cell; positive acknowledgement associated with the second secondary cell; negative acknowledgement associated with the second secondary cell; or a scheduling request associated with the second secondary cell.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the wireless device to transmit, via the first secondary cell, at least one of: channel state information; positive acknowledgement; negative acknowledgement; or a scheduling request.

Regarding claim 8,  instant application discloses wherein the instructions, when executed by the one or more processors, cause the wireless device to keep the first secondary cell active further based on a condition for deactivation of the first secondary cell being satisfied.
US Patent No. 11,018,839 (see claim 1)

Regarding claim 9,  instant application discloses wherein the condition for deactivation of the first secondary cell comprises at least one of: an expiration of a deactivation timer associated with the first secondary cell; a medium access control (MAC) control element indicating deactivation of the first secondary cell; or a radio resource control message.
US Patent No. 11,018,839 discloses wherein the condition for deactivation of the first secondary cell comprises at least one of: an expiration of a deactivation timer associated with the first secondary cell; a medium access control (MAC) control element indicating deactivation of the first secondary cell; or a radio resource control message.

Regarding claim 10,  instant application discloses method comprising: receiving, by a wireless device: configuration parameters of a plurality of cells that are grouped into: a primary group comprising a primary cell configured with a primary control channel; and a secondary group comprising: a first secondary cell configured with a secondary control channel; and a second secondary cell different from the first secondary cell; and a deactivation timer value for a deactivation timer associated with at least one secondary cell of the secondary group; keeping the first secondary cell active based on the second secondary cell being active; and deactivating the first secondary cell after deactivation of each other secondary cell of the secondary group.
US Patent No. 11,018,839 discloses a method comprising: receiving, by a wireless device: configuration parameters of a plurality of cells that are grouped into: a primary group comprising a primary cell configured with a primary control channel; and a secondary group comprising: a first secondary cell configured with a secondary control channel; and a second secondary cell different from the first secondary cell; and a deactivation timer value for a deactivation timer associated with at least one secondary cell of the secondary group; and after a condition for deactivation of the first secondary cell is satisfied, keeping the first secondary cell active for a time interval in which the second secondary cell is active.

Regarding claim 11,  instant application discloses further comprising maintaining configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the first secondary cell is deactivated.
US Patent No. 11,018,839 discloses further comprising maintaining configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the first secondary cell is deactivated

Regarding claim 12,  instant application discloses further comprising restarting the deactivation timer after a physical downlink control channel (PDCCH) on the first secondary cell indicates an uplink grant or a downlink assignment. 
US Patent No. 11,018,839 discloses further comprising restarting the deactivation timer after a physical downlink control channel (PDCCH) on the first secondary cell indicates an uplink grant or a downlink assignment.

Regarding claim 13,  instant application discloses further comprising restarting a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.
US Patent No. 11,018,839 discloses further comprising restarting a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.

Regarding claim 14,  instant application discloses further comprising receiving configuration parameters of physical uplink control channel (PUCCH) resources of the first secondary cell.
US Patent No. 11,018,839 discloses further comprising receiving configuration parameters of physical uplink control channel (PUCCH) resources of the first secondary cell.

Regarding claim 15,  instant application discloses further comprising receiving information that maps each of a plurality of secondary cells to one of the primary group or the secondary group.
US Patent No. 11,018,839 discloses further comprising receiving information that maps each of a plurality of secondary cells to one of the primary group or the secondary group.

Regarding claim 16,  instant application discloses further comprising transmitting, via the first secondary cell, at least one of: channel state information associated with the second secondary cell; positive acknowledgement associated with the second secondary cell; negative acknowledgement associated with the second secondary cell; or a scheduling request associated with the second secondary cell.
US Patent No. 11,018,839 discloses further comprising transmitting, via the first secondary cell, at least one of: channel state information; positive acknowledgement; negative acknowledgement; or a scheduling request.

Regarding claim 17,  instant application discloses wherein the keeping the first secondary cell active is further based on a condition for deactivation of the first secondary cell being satisfied.
US Patent No. 11,018,839 (see claim 10)

Regarding claim 18,  instant application discloses wherein the condition for deactivation of the first secondary cell comprises at least one of: an expiration of a deactivation timer associated with the first secondary cell; a medium access control (MAC) control element indicating deactivation of the first secondary cell; or a radio resource control message.
US Patent No. 11,018,839 discloses wherein the condition for deactivation of the first secondary cell comprises at least one of: an expiration of a deactivation timer associated with the first secondary cell; a medium access control (MAC) control element indicating deactivation of the first secondary cell; or a radio resource control message

Regarding claim 19,  instant application discloses a base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit, to a wireless device: configuration parameters of a plurality of cells that are grouped into: a primary group comprising a primary cell configured with a primary control channel; and a secondary group comprising: a first secondary cell configured with a secondary control channel; and a second secondary cell different from the first secondary cell; and a deactivation timer value for a deactivation timer associated with at least one secondary cell of the secondary group; keep a state of the first secondary cell active based on the second secondary cell being active; and change the state of the first secondary cell to deactivated after deactivation of each other secondary cell of the secondary group.
US Patent No. 11,018,839 discloses a base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit, to a wireless device: configuration parameters of a plurality of cells that are grouped into: a primary group comprising a primary cell configured with a primary control channel; and a secondary group comprising: a first secondary cell configured with a secondary control channel; and a second secondary cell different from the first secondary cell; and a deactivation timer value for a deactivation timer associated with at least one secondary cell of the secondary group; and after a condition for deactivation of the first secondary cell is satisfied, keep a State of the first secondary cell active for a time interval in which the second secondary cell is active.

Regarding claim 20,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the base station to maintain configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the state of the first secondary cell is changed.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the base station to maintain configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the first secondary cell is deactivated.

Regarding claim 21,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the base station to restart the deactivation timer after a physical downlink control channel (PDCCH) on the first secondary cell indicates an uplink grant or a downlink assignment.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the base station to restart the deactivation timer after a physical downlink control channel (PDCCH) on the first secondary cell indicates an uplink grant or a downlink assignment.

Regarding claim 22,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the base station to restart a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the base station to restart a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.

Regarding claim 23,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, to the wireless device, configuration parameters of physical uplink control channel (PUCCH) resources of the first secondary cell.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, to the wireless device, configuration parameters of physical uplink control channel (PUCCH) resources of the first secondary cell.

Regarding claim 24,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, to the wireless device, information that maps each of a plurality of secondary cells to one of the primary group or the secondary group.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the base station to transmit, to the wireless device, information that maps each of a plurality of secondary cells to one of the primary group or the secondary group.

Regarding claim 25,  instant application discloses wherein the instructions, when executed by the one or more processors, further cause the base station to receive, via the first secondary cell, at least one of: channel state information associated with the second secondary cell; positive acknowledgement associated with the second secondary cell; negative acknowledgement associated with the second secondary cell; or a scheduling request associated with the second secondary cell.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the base station to receive, via the first secondary cell, at least one of: channel state information; positive acknowledgement; negative acknowledgement; or a scheduling request.

Regarding claim 26, instant application discloses wherein the instructions, when executed by the one or more processors, further cause the base station to keep the state of the first secondary cell active by keeping, after a condition for deactivation of the first secondary cell is satisfied, the state of the first secondary cell active for a time interval.
US Patent No. 11,018,839 (see claim 19)

Regarding claim 27,  instant application discloses wherein the condition for deactivation of the first secondary cell comprises at least one of: an expiration of a deactivation timer associated with the first secondary cell; a medium access control (MAC) control element indicating deactivation of the first secondary cell; or a radio resource control message.
US Patent No. 11,018,839 discloses wherein the condition for deactivation of the first secondary cell comprises at least one of: an expiration of a deactivation timer associated with the first secondary cell; a medium access control (MAC) control element indicating deactivation of the first secondary cell; or a radio resource control message.

Regarding claim 28, instant application discloses method comprising: transmitting, by a base station: configuration parameters of a plurality of cells that are grouped into: a primary group comprising a primary cell configured with a primary control channel; and a secondary group comprising: a first secondary cell configured with a secondary control channel; and a second secondary cell different from the first secondary cell; and a deactivation timer value for a deactivation timer associated with at least one secondary cell of the secondary group; keeping a state of the first secondary cell active based on the second secondary cell being active; and changing the state of the first secondary cell to deactivated after deactivation of each other secondary cell of the secondary group.
US Patent No. 11,018,839 discloses a method comprising: transmitting, by a base station: configuration parameters of a plurality of cells that are grouped into: a primary group comprising a primary cell configured with a primary control channel; and a secondary group comprising: a first secondary cell configured with a secondary control channel; and a second secondary cell different from the first secondary cell; and a deactivation timer value for a deactivation timer associated with at least one secondary cell of the secondary group; and after a condition for deactivation of the first secondary cell is satisfied, keeping a state of the first secondary cell active for a time interval in which the second secondary cell is active.

Regarding claim 29,  instant application discloses further comprising maintaining configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the state of the first secondary cell is changed. 
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the base station to maintain configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the first secondary cell is deactivated.

Regarding claim 30,  instant application discloses further comprising restarting the deactivation timer after a physical downlink control channel (PDCCH) on the first secondary cell indicates an uplink grant or a downlink assignment.
US Patent No. 11,018,839 discloses further comprising maintaining configuration of physical uplink control channel (PUCCH) resources of the first secondary cell after the first secondary cell is deactivated.

Regarding claim 31,  instant application discloses further comprising restarting a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.
US Patent No. 11,018,839 discloses wherein the instructions, when executed by the one or more processors, further cause the base station to restart a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.

Regarding claim 32,  instant application discloses further comprising transmitting configuration parameters of physical uplink control channel (PUCCH) resources of the first secondary cell.
US Patent No. 11,018,839 discloses further comprising restarting a deactivation timer associated with the first secondary cell after a physical downlink control channel (PDCCH) on a cell scheduling the first secondary cell indicates an uplink grant for the first secondary cell or a downlink assignment for the first secondary cell.

Regarding claim 33,  instant application discloses further comprising transmitting information that maps each of a plurality of secondary cells to one of the primary group or the secondary group.
US Patent No. 11,018,839 discloses further comprising transmitting information that maps each of a plurality of secondary cells to one of the primary group or the secondary group.

Regarding claim 34,  instant application discloses further comprising receiving, via the first secondary cell, at least one of: channel state information associated with the second secondary cell; positive acknowledgement associated with the second secondary cell; negative acknowledgement associated with the second secondary cell; or a scheduling request associated with the second secondary cell.
US Patent No. 11,018,839 discloses further comprising receiving, via the first secondary cell, at least one of: channel state information; positive acknowledgement;
negative acknowledgement; or a scheduling request.

Regarding claim 35,  instant application discloses wherein the keeping the state of the first secondary cell active comprises: keeping, after a condition for deactivation of the first secondary cell is satisfied, the state of the first secondary cell active for a time interval.
US Patent No. 11,018,839 (see claim 28)

Regarding claim 36,  instant application discloses wherein the condition for deactivation of the first secondary cell comprises at least one of: an expiration of a deactivation timer associated with the first secondary cell; a medium access control (MAC) control element indicating deactivation of the first secondary cell; or a radio resource control message.
US Patent No. 11,018,839 discloses wherein the condition for deactivation of the first secondary cell comprises at least one of: an expiration of a deactivation timer associated with the first secondary cell; a medium access control (MAC) control element indicating deactivation of the first secondary cell; or a radio resource control message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463